 In the Matter Of SNOQUAL14IE FALLS LUMBER COMPANYandINTER-NATIONAL WOODWORKERS OF AMERICA, LOCAL No. 106Case No. R-988.-Decided December 9, 1938Lumber Industry-Investigation of Representatives:controversy concerningrepresentation of employees:controversyconcerning appropriate unit ; rivalorganizations-UnitAppropriate for CollectiveBargaining:employees of Com-pany workingin logging operations and in sawmills,excluding clerical andsupervisory employees-ElectionOrderedMr. Patrick H. Walker,for the Board.Mr. W. E. Heidinger,of Tacoma, Wash., for the Company.Houghton, Cluck d Coughlin,byMr. R. V. HoughtonandMr.Paul Coughlin,of Seattle,Wash., for the I. W. A.Mr. L. Presley Gill,of Seattle,Wash., for the Sawmill Union.Mr. Willard Y. Mori-is,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn February 2, 1938, InternationalWoodworkers of America,Local No. 106, affiliated with the C. I. 0., herein called the I. W. A.,filed with the Regional Director for the Nineteenth Region (Seattle,Washington) a petition alleging that a question affecting commercehad arisen concerning the representation of employees ofWeyer-haeuser Timber Company, Snoqualmie Falls, Washington, and re-questing an investigation and certification of representatives pur-suant to Section 9 (c) of the National Labor Relations Act, 49 Stat.449, herein called the Act.On July 5, 1938, the I. W. A. filed anamended petition in which it changed the name of the employer toSnoqualmie Falls Lumber Company, herein called the Company. Inother respects the amended petition was substantially the same asthe original petition.On July 16, 1938, the National Labor Rela-tions Board, herein called the Board, acting pursuant to Section 9(c), of the Act and Article III, Section 3, of National Labor Rela-tions Board Rules and Regulations-Series 1, as amended, orderedION L R B.,No 30.398 DECISIONS AND ORDERS399an investigation and authorized the Regional Director to conduct itand to provide for an appropriate hearing upon due notice.On July 26, 1938,the Regional Director issued a notice of hearing,copies of which were-duly served upon the Company,the I.W. A.,and Lumber and Sawmill Workers Local Union No. 2545, affiliatedwith the American Federation of Labor, herein called the SawmillUnion, a labor organization claiming to represent employees directlyaffected by the investigation.Pursuant to the notice,a hearing washeld on August 8, 9, and 10, 1938,at Seattle,Washington,beforeJosephL:Maguire,the Trial Examiner duly designated by the Board.The Board, the Company, the I. W. A., and the Sawmill Union wererepresented by counsel and participated in the hearing.Full oppor-tunity to be heard, to examine and cross-examine witnesses, and tointroduce evidence bearing on the issues was afforded all parties.During the course of the hearing the Trial Examiner made severalrulings on motions and on objections to the admission of evidence.The Board has reviewed the rulings of the Trial Examiner and findsthat no prejudicial errors were committed.The rulings are herebyaffirmed.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYSnoqualmie Falls Lumber Company is a Washington corporationengaged in the manufacture and sale of fir, hemlock, and cedar lumber.It owns and operates a sawmill at Snoquahmie Falls, Washington, anunincorporated town at the foot of the Cascade Mountains, about 40miles east of Seattle,Washington.The Company owns extensiveareas of timber and conductsits loggingoperations on its own lands.Approximately 99 per cent of the logs produced by the Company'soperations are sawed in the Company'smills.The logging operationsare at present conducted at a distance of approximately 20 miles fromthe mills and are connected with the mills by the Company's privatelogging railroad.The Company produces and sells annually between110,000,000 and 120,000,000 feet of lumber, approximately 90 per centof which are shipped to points outside the State of Washington.Allsales of the Company's lumber are made through the WeyerhaeuserSales Company, a,Washington corporation,having its principal officeat St. Paul, Minnesota.Most of the shipments are made by rail andtruck, only a small percentage being shipped by water.The Com-pany normally employs approximately 600 employees in its sawmillsand approximately 300 employees in its logging operations. 400NATIONAL LABOR RELATIONS BOARDII.THE ORGANIZATIONS INVOLVEDInternationalWoodworkers of America, Local No. 106, is a labororganization affiliated with the Committee for Industrial Organiza-tion.It admits to membership all production employees who workin the Company's logging operations, exclusive of supervisory em-ployees.The jurisdiction of the international organization includesall employees in the lumber industry.Lumber and Sawmill Workers Union, Local No. 2545, is a labororganization, affiliated with United Brotherhood of Carpenters andJoiners of America, which in turn is affiliated with American Fed-eration of Labor. It admits to membership all employees engagedin the production of lumber, both in the logging operations and inthe sawmills, exclusive of supervisory and clerical employees. Itsmembership is not confined to employees of the Company, but in-cludes'employees of several other neighboring lumber companies.III.THE QUESTION CONCERNING REPRESENTATIONThe Sawmill Union obtained its charter from the United Brother-hood of Carpenters and Joiners of America in March 1935. Frontthe outset its membership extended- to employees in both the saw-mills and the logging operations.On May 10, 1937, a -workingagreement was entered into between the Company and the SawmillUnion, which was to terminate on March 1, 1938. This agreementrecognized the Sawmill Union as the representative of its memberswho were employed in the sawmills and logging operations.The I. W. A. installed its charter on December 21, 1937.On De-cember 22,1937, the I. W. A. wrotea letter tothe Company,stating-that a majority of the employees in the Company's logging oper-ations had designated the I. W. A. as their bargaining agency, andcalling attention to the expiration' date of the working agreementbetween the Sawmill Union and the Company. On February 23,1938, the I.W. A. filed with the Board its original petition for in-vestigation and certification.On March 23, 1938, the I. W. A. wrote-a second letter to the Company, stating that they represented amajority of the Company's employees in the logging operations andthat they desired to open negotiations.The Company made noreply.On March 28, 1938, the I. W. A. wrote a third letter, sub-stantially similar to the letter of March 23, 1938. - The Company onMarch 31, 1938,. replied to the I. W. A. that the Company had noassurance that the I. W. A.'represented a majority of the Company'semployees.On May 11, 1938, a second working agreement was entered intobetween the Company and the Sawmill Union. This agreement may DECISIONS AND ORDERS401be terminated by mutual agreement or by 60 days'. written notice byeither party.Like the first agreement it does not grant exclusivebargaining rights, but merely recognizes the Sawmill Union as therepresentative of its members who were employed in the Company'ssawmills and logging operations.We find that a question has arisen concerning representation ofemployees of the Company.IV. THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section 1 above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States, andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V. THE APPROPRIATE UNITThe I. W. A. claim, that the employees in the Company's loggingoperations constitute a unit appropriate for purposes of collectivebargaining.In support of its claim the I. W. A. advanced the fol-lowing considerations: The logging camps are situated approximately20 miles from Snoqualmie Falls, the site of the sawmills.The Com-pany's logging railroad is the only means of transportation to thecamps.The nearest auto road is approximately 8 miles from thecamps. It is asserted that this isolation is a barrier to effective coop-eration between the logging employees and the sawmill workers.The Sawmill Union and the Company claim that all the employees,including both those working in the sawmills and logging operations,constitute a single appropriate unit.' In support of their claim theypoint to the following factors: (1) That the operations of the Com-pany are interdependent, neither the sawmills nor the logging oper-ating being able to operate separately for more than 30 days; and(2) that the Company and the Sawmill Union have bargained collec-tively on the basis of such a single unit.The employees of the Company were first organized in 1934 by afederal union affiliated with the American Federation of Labor.The membership in this federal union included both the sawmillworkers and the logging employees. In 1934, under the NationalIndustrial Recovery Act, an election was conducted among all theI The term "sawmills" does not include a shingle mill owned and operated by theCompany.The employees in the shingle mill are rcpiesented by a labor organizationnot involved in this pioceedmg 402NATIONAL LABOR RELATIONS BOARDCompany's employees and the federal union was designated as theirrepresentative for the purposes of collective bargaining.In 1935the federal union affiliated with the United Brotherhood of Carpen-ters and Joiners of America and received a charter as the SawmillUnion. In 1937 the Sawmill Union and the Company entered intoa working agreement which was renewed in 1938. This agreementcovered the Sawmill Union's membership both in the sawmill andlogging operations.Itwas not until the end of 1937, almost 7months after the first working agreement with the Sawmill Unionwas executed, that the I. W. A. began organizing the loggingemployees.It thus appears that both the sawmill workers and the logging em-ployees have been organized for several years by a single union andcollective bargaining has been carried on successfully on the basisof a single unit composed of all the Company's employees.In Mat-ter ofBloedel-Donovan Lumber Mills and Columbia Valley LumberCompanyandInternationalWoodworkers o l America 2we held,under closely analogous circumstances,that a single unit composedof the sawmill workers and the logging employees was appropriate.In that case the two unions involved were locals of the same parentorganizations as the locals involved in the instant case. In that caseboth local unions had industrial jurisdiction,admitting to member-ship both the sawmill workers and the logging employees, whole inthis case the I. W. A. has thus far limited its membership solely tothe logging employees.The I. W. A. admitted that a basic principleof its parent body is industrial organization of employees in thelumber industry but stated that in this case the local union had con-fined its membership to the logging employees of the Company bya motion passed by its membership. The restriction may be removedby the same procedure.We are impressed by the fact that officersof the I. W. A. were unable to cite another instance where a localof the same national organization had excluded sawmill workersfrom membership.The local involved in theBloedel-Donovancaseclaimed that a single unit composed of all the employees was ap-propriate.We conclude that the claim made by the I. W. A. in theinstant case as to the appropriate unit is not well founded.The I.W. A. and the Sawmill Union agreed that all supervisoryand clerical employees, except strawbosses, should be excluded fromwhatever unit or units were found to be appropriate.We see noreason for departing from the desires of the unions in this respect.We find that all the employees of the Company in its sawmills andlogging operations, excluding clerical and supervisory employees, but2 8 N L R B. 230. DECISIONS AND ORDERS403including strawbosses, constitute a unit appropriate for the purposesof collective bargaining and that said unit will insure to employeesof the Company the fill benefit of their right to self-organization andto collective bargaining and otherwise effectuate the policies of theAct.VI.THE DETERMINATION OF REPRESENTATIVESThere were introduced in evidence two lists of the Company's em-ployees.The lists were prepared by officials of the Company fromtheir Social Security records.The lists show the number of produc-tion employees, exclusive of supervisory and clerical workers, on De-cember 21, 19371 and June 21, 1938, as follows :December 21, 1937 June 21, 1938Number engaged in logging operations------------- 257196Number engaged in sawmill operations------------- 584590Total-------------------------------------- 841786The Company normally employs approximately 300 men in the Iog-ging operations..One of the logging camps had been idle since theinznearly part of 1938.At the time of the hearing, however, the Com-pany was increasing its logging operations to normal capacity.Thusthere are almost 900 employees in the appropriate unit under normalconditions.The Sawmill Union introduced in evidence a list of names preparedfrom their membership records.The list shows 516 names of mem-bers employed by the Company in its sawmills on June 21, 1938. Offi-cials of the Sawmill Union testified that at least 85 per cent of theseemployees were members in good standing at the time of the hearing.The I. W. A. stipulated that, if the Board found that the sawmillworkers constituted a separate appropriate unit, the Sawmill Unionrepresented a majority of the sawmill workers for the purposes ofcollective bargaining.The I. W. A. introduced in evidence 158 membership-applicationcards.The Sawmill Union introduced in evidence a list of 119 mem-bers who were employed by the Company in its logging operations onJune 21, 1938.The names of most of these employees also appearamong the membership-application cards introduced by the I. W. A.The I. W. A. clearly has failed to establish that it represents amajority of the employees in the appropriate unit. In view of thequalification to the stipulation that the Sawmill Union represents amajority of the sawmill workers, we are unable to determine whetherthe Sawmill Union represents a majority of the employees in theappropriate unit.Accordingly, we find that an election by secretballot will best resolve the question concerning representation.Since, 404NATIONAL LABOR RELATIONS BOARDat the time of the hearing, the Company was increasing the numberof employees in its logging operations to normal, we find that thoseeligible to vote shall be the employees in the appropriate unit who wereemployed by the Company during the pay-roll period next precedingthe date of this Decision and Direction of Election, excluding those-who have since quit or been discharged for cause.Upon the basis of the foregoing findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of Snoqualmie Falls Lumber Company, Sno-qualmie Falls, Washington, within the meaning of Section 9 (c) andSection 2 (6) and (7) of the Act.2.All the employees of the Company in its sawmills and loggingoperations, excluding clerical and supervisory employees, but includ-ing strawbosses, constitute a unit appropriate for the purposes ofcollective bargaining, Within the meaning of Section 9 (b) of the Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 1, as amended, it isl_erebyDIRECTED that, as part of the investigation authorized by the-Board to ascertain representatives for collective bargaining with.Snoqualmie Falls Lumber Company, Snoqualmie Falls, Washing-ton, an election by secret ballot shall be conducted within fifteen(15) days from the date of this Direction, under the direction andsupervision of the Regional Director for the Nineteenth Region, act-ing in this matter as agent for the National Labor Relations Board,and subject to Article III, Section 9, of said Rules and Regulations,.among all the employees of Snoqualmie Falls Lumber Company inits sawmills and logging operations, who were employed duringthe pay-roll period next preceding the date of this Direction, in-cluding strawbosses, and excluding clerical and supervisory em-ployees, and those who have since quit or been discharged for cause,to determine whether such employees desire to be represented byInternationalWoodworkers of America, Local No. 106, affiliatedwith the Committee for Industrial Organization, or by Lumber and`Sawmill Workers Union, Local No. 2545, affiliated with the AmericanFederation of Labor, for the purpose of collective bargaining, or byneither. DECISIONS AND ORDERS[SAME TITLE]CERTIFICATION OF REPRESENTATIVES405January 28, 1939On December 9, 1938— the National Labor Relations Board, hereincalled the Board, issued a Decision and Direction of Election in theabove-entitled proceeding.The Direction of Election provided thatan election by secret ballot be conducted within fifteen (15) daysfrom the date of the Direction among all the employees of SnoqualmieFalls Lumber Company, herein called the Company, in its sawmillsand logging operations, who were employed during the pay-rollperiod next preceding the date of the Direction, including straw-bosses, and excluding clerical and supervisory employees, and thosewho had since quit or been discharged for cause, to determine whethersuch employees desired to be represented by InternationalWood-workers of America, Local No. 106, affiliated with the Committee forIndustrial Organization, or by Lumber and Sawmill Workers Union,Local No. 2545, affiliated with the American Federation of Labor,for the purposes of collective bargaining, or by neither.-Pursuant to the Direction, an election by secret ballot was con-ducted on December 21 and 22, 1938, at Snoqualmie Falls, Washing-ton, and at the Company's logging camps, under the direction andsupervision of the Regional Director for the Nineteenth Region(Seattle,Washington).Full opportunity was afforded all parties tothis investigation to participate in the conduct of the secret ballotand to make challenges.On December 29, 1938, the Regional Direc-tor, acting pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 1, as amended, issuedand duly served upon the parties an Intermediate Report on theElection.No objections or exceptions to the Intermediate Reporthave been filed by any of the parties.As to the balloting and its results, the Regional Director reportedas follows :Total number eligible to vote------------------------------------ 917Total number of ballots cast------------------------------------ 851Total number of votes in favor of International Woodworkers ofAmerica, Local 106, affiliated with the C. I. 0 --------------- 330Total number of votes in favor of Lumber and Sawmill WorkersUnion Local 2545. chartered by the United Brotherhood of Car-penters and Joiners, affiliated with the A. F. of L------------ 510Total number of votes in favor of neither------------------------9Totalnumberof blank ballots--------------------------------Totalnumberof void ballots-----------------------------------Totalnumberof challenged votes------------------------------110147541-39-vol 10--27 406-NATIONAL LABOR-RELATIONS BOARDBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, 49 Stat. 449, and pursuant to Article III, Sections 8 and 9, ofNational Labor Relations Board Rules and Regulations-Series 1,as amended,IT IS HEREBY CERTIFIED that Lumber and Sawmill Workers Union,Local No. 2545, affiliated with the American Federation of Labor, hasbeen selected by a majority of the employees of Snoqualmie Falls'Lumber Company, Snoqualmie Falls, Washington, in its sawmillsand logging operations, including strawbosses, and excluding clericaland supervisory employees, as their representative for the purposes ofcollective bargaining, and that pursuant to Section 9 (a) of the Act,Lumber and Sawmill Workers Union, Local No. 2545, affiliated withthe American Federation of Labor, is the exclusive representative ofall such employees for the purposes of collective bargaining in respectto rates of pay, wages, hours of employment, and other conditionsof employment.MR.DONALD WAKEFIELD SMITH took no part inthe considerationof the above Certification of Representatives.10 N. L R. B, No. 30a.